DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicant's election with traverse of Group 1 and SEQ ID NO: 1 in the reply filed on 6/2/21 is acknowledged.  The traversal is on the ground(s) that a translation of the foreign priority document has been submitted.  This is not found persuasive because although a translation of the foreign priority document has been submitted, other prior art is available (see 102 rejection below). Since the art cited in the 102 rejection teach a peptide as claimed the technical feature of a peptide does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 6-7 are drawn to a non-elected group. 
	Claims 3-4 are drawn to non-elected species.
	Claims to the elected species are rejected as set forth below. The elected species is rejected under double patenting. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution.
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/2/21.
s 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/2/21.
Claims 1-2 and 5 are being examined.

Priority
This application is a 371 of PCT/JP2018/045228 12/10/2018 and claims foreign benefit of JAPAN 2017-236660 12/11/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/9/20 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
The only abstract of record appears to be the abstract submitted on 6/2/21 which includes several paragraphs. The abstract should be a single paragraph (see MPEP 608.01(b)).
In section 0002 on page 1 of the specification a sequence identifier is missing with the sequence recited (RIFIHFRIGC). 37 CFR 1.821(d) states that each sequence should include the corresponding sequence identifier.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 19 section 3 line 8 of that section).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; .
Appropriate correction is required.

Claim Interpretation
	Claim 2 recites ‘consisting of the amino acid sequence of SEQ ID NO: 1’ and thus requires the full sequence of SEQ ID NO: 1 (i.e. consists of 10 amino acid residues). Claim 1 recites ‘consisting of an amino acid sequence of SEQ ID NO: 1’ and thus reads on SEQ ID NO: 1 as well as any fragment of SEQ ID NO:1 (for example RI is an amino acid sequence of RIFIHFRQGQ).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites ‘functional molecule’. It is unclear how to distinguish a function molecule from a non-functional molecule. No specific function is recited in the claim. The term ‘functional molecule’ is not defined by the claim, the specification does not provide a standard for 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides/compositions which correspond to products of nature (fragments of a natural protein as discussed in detail below). This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This 101 rejection is consistent with the most recent training provided by the office which will be referred to as 'guidance' (see MPEP 2106).
In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to peptides/complexes. Thus the answer to step 1 is yes. 
Gonzalez ME (‘The HIV-1 Vpr Protein: A multifaceted target for therapeutic intervention’ International Journal of Molecular Sciences v18(126) 2017 pages 1-21; ‘Gonzalez’) teach the HIV-1 Vpr protein (page 1) and provides sequences of the protein (figure 1 on page 3). The first sequence of Figure 1 comprises FIHFR for example. Such sequence corresponds to residues 3-7 of instant SEQ ID NO:1 and is thus an amino acid sequence of SEQ ID NO: 1 as 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
The instant claims recite an amino acid sequence of SEQ ID NO: 1 which is a fragment of a known protein. The Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, applicants’ claims are not saved by the fact that the peptides of the instant claims correspond to fragments (the protein with severed bonds). 
In relation to step 2b, claim 5 recites a complex. Although unclear, it appears that the compositions of claim 5 can correspond to the peptide in water which itself is naturally occurring. Further, Gonzalez teach that Vpr directly binds chromatin (page 6 last complete paragraph). Thus claim 5 can correspond to a combination of naturally occurring components. The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad 
In relation to the elected species of SEQ ID NO:1, since the peptide consisting of the amino acid sequence of SEQ ID NO: 1 (the peptide consisting of 10 amino acids) itself is not a naturally occurring compound claim 2 is 101 compliant. 
Further, there is no evidence of any markedly different characteristic. There is no indication that mixing of the peptide and an excipient (such as water) changes the structure, function or other properties of the peptide or the water. MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. The properties recited in the specification (cell-penetrating peptide) appear to be properties of the naturally occurring peptide and there appears to be no comparison to the naturally occurring counterpart. Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claims include significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizaka et al. (US 2010/0203611 as cited with IDS 6/9/20; ‘Ishizaka’).
Ishizaka recites the amino acid sequences RI and FI (abstract). Ishizaka teach transporting a molecule into a cell (abstract).
In relation to claim 1, Ishizaka recites the amino acid sequences RI and FI (abstract). RI is an amino acid sequence of SEQ ID NO: 1 (compare residues 1-2). FI is an amino acid sequence of SEQ ID NO: 1 (compare residues 3-4).
In relation to claim 5, although unclear (see 112 rejection above) Ishizaka teach the peptide for transporting a molecule into a cell (abstract).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/468,245 (reference application; ‘245’). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

In relation to the peptide of claims 1-2, 245 recites a peptide consisting of SEQ ID NO: 60 (claim 4) which is the same as instant SEQ ID NO: 1.
In relation to claim 5, although unclear (see 112 rejection above), 245 recites the peptide with an additional polypeptide (claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658